UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6477



CHRISTOPHER J. MOLTZ,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-02-397-2)


Submitted:   May 15, 2003                   Decided:   May 29, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher J. Moltz, Appellant Pro Se. Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Christopher J. Moltz seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

denying relief on his petition filed under 28 U.S.C. § 2254

(2000).*    We have independently reviewed the record and conclude

that Moltz has not made a substantial showing of the denial of a

constitutional right.       See Miller-El v. Cockrell,         U.S.   , 123

S.   Ct.   1029   (2003).    Accordingly,   we    deny   a   certificate   of

appealability and dismiss the appeal.            See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  DISMISSED




      *
      Our review of the record reveals that Moltz was convicted of
murder, robbery, and conspiracy to commit robbery, not as an
accessory after the fact of murder, as stated in the district
court’s opinion.


                                     2